Per Curiam.

Relators attack the actions of the council which occurred after the public hearing on October 21 and 22 and contend that no record was made of them, that the transcript of the record before the agency would not exemplify the alleged errors, and that, therefore, the remedy by appeal is inadequate.
Section 119.11, Revised Code, relative to appeal from orders of administrative boards, provides in part:
“Any person adversely affected by an order of an agency in adopting, amending, or rescinding a rule # * * as provided in Section 119.03 of the Revised Code, may appeal to the Court of Common Pleas of Franklin County on the ground that said agency failed to comply with the law in adopting, amending, rescinding, publishing, or distributing said rule * *
If and to the extent that the above-quoted section does not afford relators an adequate remedy by way of appeal, such *229adequate remedy could be awarded in an equitable action for an injunction. A writ of prohibition will ordinarily not be allowed where there is an adequate remedy, including an equitable remedy, in the ordinary course of the law and may not be employed as a substitute for appeal or for such equitable remedy.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and Eadcliee, JJ., concur.
O’Neill, J., not participating.
Eadcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.